Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 26, 2015

                                       No. 04-15-00079-CV

                                IN THE MATTER OF R.H., Jr.,

                  From the 289th Judicial District Court, Bexar County, Texas
                                Trial Court No. 1995JUV0336
                       The Honorable Carmen Kelsey, Judge Presiding


                                          ORDER

       On March 28, 1995, the trial court issued a Waiver of Jurisdiction and Order of Transfer

To Criminal Court. Appellant was later convicted and sentenced. On November 3, 1995, the

State filed a Motion for Judgment Nunc Pro Tunc to correct two clerical errors that appeared in

the Waiver of Jurisdiction and Order of Transfer. On November 6, 1995, appellant filed a

motion for new trial on the Waiver of Jurisdiction and Order of Transfer, challenging the

Juvenile Court’s jurisdiction to enter the Transfer Order at the time it did so. On November 9,

1995, the trial court held a hearing, after which it entered a Judgment Nunc Pro Tunc and

deferred the Motion for New Trial to the trial court. Appellant filed this notice of appeal from the

Waiver of Jurisdiction and Order of Transfer, only, on February 13, 2015.

       R.H. appeals from the juvenile court’s Waiver of Jurisdiction and Order of Transfer;

however, such an order is not appealable. Silva v. State, 263 S.W.3d 269, 270 (Tex. App.—

Houston [1st Dist.] 2007). A challenge to a transfer order must be raised in an appeal from the

conviction in criminal court. Carlson v. State, 151 S.W.3d 643, 644 n. 1 (Tex. App.-Eastland

2004, no pet.). Therefore, it appears this court does not have jurisdiction to hear R.H.’s appeal.
       It is therefore ORDERED appellant show cause in writing no later than fifteen days from

the date of this order why this appeal should not be dismissed for want of jurisdiction.

       Further, even if R.H. seeks to raise this issue in an appeal from his conviction in criminal

court, it appears such an appeal would be untimely to invoke this court’s jurisdiction. A timely

notice of appeal is necessary to invoke a court of appeals’ jurisdiction. See Olivo v. State, 918
S.W.2d 519, 522 (Tex. Crim. App. 1996). A late notice of appeal may be considered timely so

as to invoke a court of appeals’ jurisdiction if (1) it is filed within fifteen days of the last day

allowed for filing, (2) a motion for extension of time is filed in the court of appeals within fifteen

days of the last day allowed for filing the notice of appeal, and (3) the court of appeals grants the

motion for extension of time. See id.

       Therefore, should R.H. desire to raise the issue of the juvenile court’s waiver of

jurisdiction in an appeal from his final conviction in criminal court, it is ORDERED R.H. show

cause in writing no later than fifteen days from the date of this order why this appeal should not

be dismissed for lack of jurisdiction based upon an untimely-filed notice of appeal.




                                                      _________________________________
                                                      Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of February, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court